Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-8, 10 and 21-22 are all the claims.
2.	Claims 1, 21 and 22 are amended in the Response of 11/17/2021.
3.	Claims 1-8, 10 and 21-22 are all the claims under examination.

Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	The rejection of Claims 1-8, 10 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.
a) The rejection of Claims 1-8, 10 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps is maintained.  
Applicants have amended Claim 1 to recite “reducing condition.”
	Response to Arguments	
	Applicants have broadened the scope and meaning of generic Claim 1 to replace “a sulfhydryl compound” with a generic phrase “under a reducing condition.” Very clever, except in the absence of any data showing that just any universal or known-and-
The rejection is maintained.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement

The disclosure does not enable one of ordinary skill in the art to practice the invention without the disclosure of the species of intein (Ic and In), which is/are critical or essential to the practice of the invention but not included in the claim(s) much less the universal reaction conditions in performing the method steps. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
a) Applicants allege the Shah reference is based on the common biochemical mechanism for protein splicing shared by any inteins.
Response to Arguments
The Shah reference does not support the use of the intein trans-splicing scenario as depicted in the claims for a bivalent bispecific antibody where no single mention is made any such construct.
	The Shah reference does not support the use of the intein trans-splicing scenario as depicted in the claims for a bivalent bispecific antibody where the reference does not mention Npu DnaE intein fragments for any such application. As for the Ssp intein shown in the 1.132 declaration evidence, Shah is dispositive to the use of any such intein and refers to its caveats instead:

    PNG
    media_image1.png
    541
    656
    media_image1.png
    Greyscale

Thus and based on the Shah reference, the only support for a reputable trans/splicing intein for a bispecific antibody is Npu as demonstrated in the instant specification.
The examiner repeats and re-iterates that each of the reference citations of record (Saleh; Han (IDS 12/22/2020); Zettler (PTO 892) and WO 2013/045632 (PTO 892)) suggest using the Npu DnaE intein fragments in the construction of recombinant antibodies. The declaration evidence is probative of the enablement for using an Npu or Ssp intein whilst no other inteins have been demonstrated in a bivalent, bispecific antibody context to achieve a predictable outcome with operative embodiments.
Taken together, the references and declaration evidence provide sufficient utility for the Npu DnaE or Ssp DNaE intein but do not establish by an absence of doubt, that the combination of method steps for the inventive bivalent, bispecific antibody could be performed is predictable nor that the method could be tested using any intein known and yet to be discovered absent undue experimentation.
The rejection is maintained.

Examiner’s Comments on Lack of Obviousness under 103
6.	In view of the art search on the use of inteins in antibody re-construction, the instant claimed method is distinguishable. In the method for producing the bispecific antibody, the antibody is split into an antigen A binding portion 36and an antigen B binding portion as shown (in Figs. 2 and 3), which are expressed separately, and then ligated into an intact antibody by protein trans-splicing by a split intein. The two light chains do not exist at the same time in the expression host cell, and the two VH+CH1 chains do not exist at the same time in the expression host, so this avoids the light chain of A binding to the heavy 5chain of B much less where the light chain of B binds to A. Therefore, the mispairing of light chains is avoided. In order to solve the problem of mispairing of heavy chains, the method relies on the introduction of "knob-into-hole", the removal of VH and CH1 regions of one heavy chain, and the Ic (C-fragment of the split intein) being fused to the N-hinge region of CH2. This separation of antibody components expressed by separate polynucleotides in separate host cells, which are reintegrated into a whole by way of the split intein, are the crux of the method.


/LYNN A BRISTOL/Primary Examiner, Art Unit 1643